            Case 3:20-cv-08114-DGC-DMF Document 5 Filed 06/02/20 Page 1 of 6




        1                                                                                          MDR

        2   WO
        3
        4
        5
        6                       IN THE UNITED STATES DISTRICT COURT
        7                                FOR THE DISTRICT OF ARIZONA
        8
        9    Robin Joy Fahr,                                No. CV 20-08114-PCT-DGC (DMF)
       10                          Petitioner,
       11    v.                                             ORDER
       12    State of Arizona, et al.,
       13                          Respondents.
       14
       15          On May 15, 2020, Petitioner Robin Joy Fahr, who is confined in the Arizona State
       16   Prison Complex-Perryville in Buckeye, Arizona, filed a pro se Petition for Writ of Habeas
       17   Corpus pursuant to 28 U.S.C. § 2254 (Doc. 1), an Application to Proceed In Forma
       18   Pauperis (Doc. 2), and a Petition for Release Under COVID19 Pandemic (Doc. 3). The
       19   Court will require an answer to the § 2254 Petition and a response to the Petition for
       20   Release.
       21   I.     Application to Proceed In Forma Pauperis
       22          Petitioner’s Application to Proceed In Forma Pauperis indicates that her inmate trust
       23   account balance is less than $25.00. Accordingly, the Court will grant Petitioner’s
       24   Application to Proceed In Forma Pauperis. See LRCiv 3.5(b).
       25   II.    Petition
       26          Petitioner was convicted in Yavapai County Superior Court, case #CR201180486
       27   of one count each of fraudulent schemes and artifices, identity theft, and forgery. She was
       28


TERMPSREF
                Case 3:20-cv-08114-DGC-DMF Document 5 Filed 06/02/20 Page 2 of 6




            1   sentenced to concurrent sentences, the longest of which was 10.5 years in prison.1
            2   Petitioner was also convicted in Yavapai County Superior Court, case #CR201280089 of
            3   two counts of forgery. She was sentenced to concurrent 4.5-year terms of imprisonment,
            4   to be served consecutively to the sentence imposed in CR201180486.
            5          In her Petition, Petitioner names the State of Arizona, the County of Yavapai, and
            6   the Arizona Department of Corrections as Respondents. Because a petitioner for habeas
            7   corpus relief under 28 U.S.C. § 2254 must name the state officer having custody of her as
            8   the respondent to the petition, see Rule 2(a), Rules Governing Section 2254 Cases;
            9   Belgarde v. Montana, 123 F.3d 1210, 1212 (9th Cir. 1997), the Court will substitute
        10      Arizona Department of Corrections Director David Shinn as Respondent.
        11             In Ground One, Petitioner alleges that her plea was not voluntary, knowing, or
        12      intelligent, and therefore violated her Sixth and Fourteenth Amendment rights. See Doc. 1
        13      at 5.2 She claims she pleaded guilty “based on promises from outside the record that the
        14      State would recommend and the court had agreed that she would be sentenced to concurrent
        15      prison terms totaling no more than 10.5 years in prison.” See Doc. 1-1 at 5. Petitioner also
        16      alleges her counsel was ineffective in the plea negotiations. See id. at 7.
        17             In Ground Two, Petitioner contends that she never agreed to consecutive terms, and
        18      that she was not told by her attorney “anything but concurrent terms” would be imposed,
        19      for a “10 1/2 total.” See Doc. 1 at 7. Petitioner also asserts her attorney never addressed
        20      whether the sentences should be concurrent. See Doc. 1-1 at 10-11.
        21             In Ground Three, Petitioner alleges there was inaccurate information in the
        22      presentence report, her attorney did not provide her with a copy of the presentence report,
        23      and the information was “used against [her] for aggravating circumstances.” See Doc. 1
        24
        25             1
                        The Court ordered the sentences to run consecutively to sentences imposed in the
        26      Superior Court of Pima County. See https://apps.supremecourt.az.gov/publicAccess/
                minutes.aspx (search “Court” for “Yavapai County Superior” and “Case Number” for “CR
        27      201180486”; click on hyperlink for 6/23/2014 Minute Entry) (last visited May 21, 2020)
                       2
        28             The citation refers to the document and page number generated by the Court’s
                Case Management/Electronic Case Filing system.
TERMPSREF
                                                            -2-
                Case 3:20-cv-08114-DGC-DMF Document 5 Filed 06/02/20 Page 3 of 6




            1   at 8. She claims she only received a copy of the presentence report after her petition for
            2   post-conviction relief was filed. See id. She also alleges she received ineffective assistance
            3   of counsel at sentencing. See Doc. 1-1 at 8-10.
            4          In Ground Four, Petitioner appears to challenge the trial court’s denial of her request
            5   to modify her sentence in CR #201280089 “to IPS or probation” due to her medical
            6   conditions, her inability to work, and the Arizona Department of Corrections “no longer
            7   provid[ing] indigent supplies of any kind.” See Doc. 1 at 10. She also raises issues
            8   regarding the trial court’s rulings regarding presentence credit and restitution. See Doc. 1-1
            9   at 7, 12.
        10             It is unclear whether Petitioner presented any of these issues to any Arizona
        11      appellate court. But even if the exhaustion requirement has not been met, it appears that
        12      any unexhausted claims may be procedurally barred. In light of the possibility of a
        13      procedural bar, a summary dismissal would be inappropriate. See Castille v. Peoples, 489
        14      U.S. 346, 351-52 (1989) (remanding where petitioner failed to exhaust claims and it was
        15      not clear whether the claims were procedurally barred). Thus, the Court will require
        16      Respondent to answer the Petition. 28 U.S.C. § 2254(a).
        17      III.   Petition for Release
        18             In her Petition for Release, Petitioner states that she is more than 59 years old, was
        19      convicted of non-dangerous crimes, and has a serious mental illness, Crohn’s Disease,
        20      Chronic Obstructive Pulmonary Disease (COPD), a severely compromised immune
        21      system, and other health issues. She alleges she is afraid her sentence will be a “death
        22      sentence . . . with this COVID 19 running through this place.” Petitioner contends she
        23      went for a wellness check on April 18, 2020, and told the nurse that she could not breathe,
        24      her body hurt, and she had a cough, headache, nausea, dizziness, and fatigue, but the nurse
        25      told her to submit a health needs request form and to rest. Petitioner states that she still has
        26      the same symptoms, plus flu symptoms, but the medical department does nothing other
        27      than check for a fever. Petitioner also asserts that she “filed for clemency [on] April 8[,]
        28
TERMPSREF
                                                             -3-
                Case 3:20-cv-08114-DGC-DMF Document 5 Filed 06/02/20 Page 4 of 6




            1   2020[,] through [the] Ariz. Dept of Corrections under the COVID 19,” but Arizona
            2   Governor Ducey had previously stated on the news that he was not going to release inmates.
            3          Petitioner asks the Court to release her “due to [the] threat of [her] losing [her] life
            4   with COVID19” or modify the remainder of her sentence to “IPS” or house arrest or
            5   probation. The Court will require Respondent to file a response to the Petition for Release.
            6   IV.    Warnings
            7          A.         Address Changes
            8          Petitioner must file and serve a notice of a change of address in accordance with
            9   Rule 83.3(d) of the Local Rules of Civil Procedure. Petitioner must not include a motion
        10      for other relief with a notice of change of address. Failure to comply may result in dismissal
        11      of this action.
        12             B.         Copies
        13             Petitioner must serve Respondent, or counsel if an appearance has been entered, a
        14      copy of every document that she files. Fed. R. Civ. P. 5(a). Each filing must include a
        15      certificate stating that a copy of the filing was served. Fed. R. Civ. P. 5(d). Also, Petitioner
        16      must submit an additional copy of every filing for use by the Court. LRCiv 5.4. Failure to
        17      comply may result in the filing being stricken without further notice to Petitioner.
        18             C.         Possible Dismissal
        19             If Petitioner fails to timely comply with every provision of this Order, including
        20      these warnings, the Court may dismiss this action without further notice. See Ferdik v.
        21      Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992) (a district court may dismiss an action
        22      for failure to comply with any order of the Court).
        23      IT IS ORDERED:
        24             (1)        Petitioner’s Application to Proceed In Forma Pauperis (Doc. 2) is granted.
        25             (2)        Arizona Department of Corrections Director David Shinn is substituted for
        26      Respondents State of Arizona, County of Yavapai, and Arizona Department of Corrections.
        27             (3)        The Clerk of Court must serve a copy of the Petition (Doc. 1), the Petition
        28      for Release (Doc. 3), and this Order on the Respondent and the Attorney General of the
TERMPSREF
                                                              -4-
                Case 3:20-cv-08114-DGC-DMF Document 5 Filed 06/02/20 Page 5 of 6




            1   State of Arizona by electronic mail pursuant to Rule 4, Rules Governing Section 2254
            2   Cases, and the Memorandum of Understanding between the United States District Clerk of
            3   Court for the District of Arizona and the Arizona Attorney General’s Office. Pursuant to
            4   the Memorandum of Understanding, copies of the Petition, the Petition for Release, and
            5   this Order will be sent via Notice of Electronic Filing (NEF) to the State of Arizona
            6   Respondent through the Attorney General for the State of Arizona to designated electronic
            7   mail addresses. Within 2 business days, the Attorney General’s Office will acknowledge
            8   receipt of the Petition, the Petition for Release, and the Court’s Order and within 5 business
            9   days will either file a notice of appearance on behalf of Respondents or will notify the
        10      Court of the names of the Respondents on whose behalf the Arizona Attorney General’s
        11      Office will not accept service of process.
        12             (4)      Respondent must file a response to the Petition for Release within 14 days
        13      of the date of service. Petitioner may file a reply within 7 days of the date of service of
        14      the response.
        15             (5)      Respondent must answer the Petition within 40 days of the date of service.
        16      Respondent must not file a dispositive motion in place of an answer. Respondent may file
        17      an answer that (a) is limited to relevant affirmative defenses, including, but not limited to,
        18      statute of limitations, procedural bar, or non-retroactivity; (b) raises affirmative defenses
        19      as to some claims and discusses the merits of others; or (c) discusses the merits of all
        20      claims. The failure to set forth an affirmative defense regarding a claim in an answer may
        21      be treated as a waiver of the defense as to that claim, Day v. McDonough, 547 U.S. 198,
        22      209-11 (2006), but an answer that is limited to affirmative defenses on a particular claim
        23      does not waive any argument on the merits as to that claim. If the answer only raises
        24      affirmative defenses, only those portions of the record relevant to those defenses need be
        25      attached to the answer. If not, the answer must fully comply with all of the requirements
        26      of Rule 5 of the Rules Governing Section 2254 Cases.
        27             (6)      Regarding courtesy copies of documents for chambers, Respondent is
        28      directed to review Section II(D) of the Court’s Electronic Case Filing Administrative
TERMPSREF
                                                             -5-
                Case 3:20-cv-08114-DGC-DMF Document 5 Filed 06/02/20 Page 6 of 6




            1   Policies and Procedures Manual, which requires that “a courtesy copy of the filing,
            2   referencing the specific document number, shall be printed directly from CM/ECF.”
            3   CM/ECF Admin. Man. § II(D)(3) (emphasis added). See http://www.azd.uscourts.gov/
            4   sites/default/files/documents/adm%20manual.pdf.
            5         (7)    Petitioner may file a reply within 30 days from the date of service of the
            6   answer.
            7         (8)    This matter is referred to Magistrate Judge Deborah M. Fine pursuant to
            8   Rules 72.1 and 72.2 of the Local Rules of Civil Procedure for further proceedings and a
            9   report and recommendation.
        10            Dated this 2nd day of June, 2020.
        11
        12
        13
        14
        15
        16
        17
        18
        19
        20
        21
        22
        23
        24
        25
        26
        27
        28
TERMPSREF
                                                          -6-
